IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

WESTERN NATIONAL MUTUAL No. 82475
INSURANCE COMPANY, A ey
MINNESOTA CORPORATION, FILED
Appellant,
vs. JUN 30 2022
WILLIAM HARRY RESH, AN ELIZABETH A. BROWN
INDIVIDUAL, SYPREME SSS
Respondent. DEPUTY CLERK
ORDER REVERSING IN PART,

VACATING IN PART, AND REMANDING

This an appeal from a judgment certified as final under NRCP
54(b) and an award of attorney fees and costs in an action to recover on a
bond. Eighth Judicial District Court, Clark County; Eric Johnson, Judge.

Respondent Dr. William Resh had a friend, Robert Larson,
assist him in selling his car. Larson registered the car with a car dealership,
Compadres Auto Sales, to list and sell the car at an auction.! When the car
was sold, Larson received the proceeds via a check made out to the
dealership. He provided the check to the dealership, which deposited it into
its bank account, but never gave Dr. Resh any of the money. Dr. Resh sued
to recover on a vehicle industry license bond issued for the dealership by
appellant Western National Mutual Insurance Company (“Western
National”). The district court found that Dr. Resh was a “consumer”
pursuant to NRS 482.345, entered summary judgment for Dr. Resh against

the bond amount and awarded him attorney fees and costs. Western

 

1We recount the facts only as necessary for our disposition.

Supreme Court
OF
Nevapa

(O) (947A oD ZL Z- 20 6 4S

 

 
National appeals, arguing that Dr. Resh is not a “consumer” for the
purposes of NRS 482.345 and therefore should not be able to recover on the
bond.

“This court reviews a district court’s grant of summary
judgment de novo.” Wood v. Safeway, 121 Nev. 724, 729, 121 P.3d 1026,
1029 (2005). “Statutory interpretation is a question of law, which this court
reviews de novo.” Branch Banking v. Windhaven & Tollway, LLC, 131 Nev.
155, 158, 347 P.3d 1038, 1040 (2015) (internal quotations omitted). “[I]f a
statute’s language is clear and unambiguous, it must be given its plain
meaning, unless doing so violates the spirit of the act.” Griffith v. Gonzales-
Alpizar, 132 Nev. 392, 394, 373 P.3d 86, 87-88 (2016) (internal quotations
omitted).

Vehicle dealers must keep a bond on file “for the use and benefit
of the consumer” in instances where the “consumer” has been wronged.
NRS 482.345. “Consumer” as used in NRS 482.345 “means any person who
comes into possession of a vehicle as a final user for any purpose other than
offering it for sale.” NRS 482.345(10). In the transaction at issue, Dr. Resh
was not coming into possession of the vehicle at all; rather, he was
dispossessing himself of the vehicle. Although he may have been a
“consumer” during his purchase of the vehicle, his purchase of the vehicle is
not the transaction at issue in this case, and is therefore irrelevant. By its
plain language, NRS 482.345 does not include vehicle sellers like Dr. Resh
in the definition of “consumer.” Thus, he cannot recover on the bond that
Western National issued and the district court’s judgment must be

reversed. Furthermore, because we reverse the district court’s grant of

SupReme Court
OF
NEVADA

 

 

(0) 147A aR

 
summary judgment, the award of attorney fees and costs must be vacated.”
Accordingly, we

ORDER the judgment of the district court REVERSED,
VACATE the district court’s award of attorney fees and costs, AND
REMAND this matter to the district court for proceedings consistent with

this order.

Nis laste Jd.

Hardesty

: C0 dz

Stiglich

 

 

Herndon

cc: Hon. Eric Johnson, District Judge
The Faux Law Group
Sklar Williams LLP
Eighth District Court Clerk

 

2To the extent the parties’ additional arguments are not addressed
herein, we have reviewed such arguments and we conclude they do not
warrant a different result.

Supreme Court
OF
NeEvADA

 

 

(Oy 197A eB